Filed 11/15/22 P. v. Jimenez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080844

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. FVA018285)

 VICTOR MANUEL JIMENEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino
County, Mary E. Fuller, Judge. (Retired Judge of the San Bernardino Sup.
Ct. assigned by the Chief Justice pursuant to art. VI, § 6 of the Cal. Const.)
Affirmed.
         Mark D. Johnson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2007, Victor Manuel Jimenez was convicted of first degree murder

(Pen. Code,1 § 187, subd. (a)). The jury also found Jimenez used a deadly


1        All further statutory references are to the Penal Code.
weapon in the commission of the offense. The court sentenced Jimenez to an
indeterminate term of 26 years to life.
      Jimenez appealed and this court affirmed the judgment in an
unpublished opinion. (People v. Jimenez (Oct. 6, 2009, D055122).)
      In 2022, Jimenez filed a petition for resentencing under section 1170.95
(now renumbered 1172.6).
      The court appointed counsel for Jimenez, received briefing, reviewed
the record of conviction and held a hearing. At the hearing the court said:
         “It is the Petitioner’s responsibility to present sufficient
         information in his petition to show that he could not be
         presently convicted of murder or attempted murder because
         of the changes in the law. [¶] The Court, while I cannot
         make any factual determinations as to the underlying facts
         of the case, based on the court’s record, the Information
         that was filed, and the jury instructions that were given,
         The Court finds that the petitioner has not met his
         requirements under 1170.95. [¶] And I will deny the
         request for an order to show cause hearing.”

      The court denied the petition for resentencing without issuing an order
to show cause.
      Jimenez filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the

facts for error as mandated by Wende.2 We offered Jimenez the opportunity
to file his own brief on appeal, but he has not responded. The facts of the




2      Counsel represents that he has examined the record of conviction and
there were no jury instructions on aiding and abetting, felony murder or
liability based on the natural and probable consequences theory.
                                          2
underlying offense are set forth in our prior opinion; we will not repeat them
here.
                                 DISCUSSION
        As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the possible issue that was considered in evaluating the
potential merits of this case: Whether the trial court erred in denying the
petition for resentencing without issuing an order to show cause.
        We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Jimenez on this appeal.
                                 DISPOSITION
        The order denying Jimenez’s petition for resentencing under
section 1172.6 is affirmed.




                                                       HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DO, J.


                                        3